PS-8
8188
                           UNITED STATES DISTRICT COURT
                                       for the
                        EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Marquis Deja Brite                                               Docket No. 5:20-CR-388-7D

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Marquis Deja Brite, who was placed under pretrial release supervision by the
Honorable James E. Gates, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 17th day of
September, 2020.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On October 16, 2020, the defendant tested positive for Oxycodone and Marijuana. Laboratory confirmation
results were received on October 22, 2020. The defendant had previously admitted to using marijuana
heavily prior to supervision, as such his future tests will be monitored for new use. Regarding the
prescription drugs, the defendant admitted to taking medication that was not prescribed to him. He cited
that he has pain related to chronic kidney stones. The defendant was verbally reprimanded for taking non-
prescribed medicine and encouraged him to seek medical care to treat his pain. To address any further drug
use, the probation office is recommending that the defendant's conditions of release be modified to include
substance abuse therapy.

PRAYING THAT THE COURT WILL ORDER

   •   The defendant must participate in a program of inpatient or outpatient substance abuse therapy and
       counseling if directed by the probation office or supervising officer.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Maurice J. Foy                                   Isl Taylor R. O'Neil
Maurice J. Foy                                       Taylor R. O'Neil
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8698
                                                     Executed On: October 23 , 2020

                                       ORDER OF THE COURT

Considered and ordered the    2..3   day of   lX:.,~               , 2020, and ordered filed and made part




              Case 5:20-cr-00388-D Document 131 Filed 10/26/20 Page 1 of 1
